Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41382 Page 1 of 26




       EXHIBIT 13

                                                                               313
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41383 Page 2 of 26




                                    Exhibit 13                                 314
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41384 Page 3 of 26




                                    Exhibit 13                                 315
                                DX_22132.0002
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41385 Page 4 of 26




                                    Exhibit 13                                 316
                                DX_22132.0003
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41386 Page 5 of 26




                                    Exhibit 13                                 317
                                DX_22132.0004
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41387 Page 6 of 26




                                    Exhibit 13                                 318
                                DX_22132.0005
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41388 Page 7 of 26




                                    Exhibit 13                                 319
                                DX_22132.0006
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41389 Page 8 of 26




                                    Exhibit 13                                 320
                                DX_22132.0007
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41390 Page 9 of 26




                                    Exhibit 13                                 321
                                DX_22132.0008
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41391 Page 10 of 26




                                     Exhibit 13                                322
                                DX_22132.0009
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41392 Page 11 of 26




                                     Exhibit 13                                323
                                DX_22132.0010
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41393 Page 12 of 26




                                     Exhibit 13                                324
                                DX_22132.0011
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41394 Page 13 of 26




                                     Exhibit 13                                325
                                DX_22132.0012
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41395 Page 14 of 26




                                     Exhibit 13                                326
                                DX_22132.0013
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41396 Page 15 of 26




                                     Exhibit 13                                327
                                DX_22132.0014
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41397 Page 16 of 26




                                     Exhibit 13                                328
                                DX_22132.0015
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41398 Page 17 of 26




                                     Exhibit 13                                329
                                DX_22132.0016
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41399 Page 18 of 26




                                     Exhibit 13                                330
                                DX_22132.0017
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41400 Page 19 of 26




                                     Exhibit 13                                331
                                DX_22132.0018
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41401 Page 20 of 26




                                     Exhibit 13                                332
                                DX_22132.0019
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41402 Page 21 of 26




                                     Exhibit 13                                333
                                DX_22132.0020
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41403 Page 22 of 26




                                     Exhibit 13                                334
                                DX_22132.0021
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41404 Page 23 of 26




                                     Exhibit 13                                335
                                DX_22132.0022
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41405 Page 24 of 26




                                     Exhibit 13                                336
                                DX_22132.0023
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41406 Page 25 of 26




                                     Exhibit 13                                337
                                DX_22132.0024
Case 2:15-cv-00201-SMJ   ECF No. 487-13   filed 02/11/20   PageID.41407 Page 26 of 26




                                     Exhibit 13                                338
                                DX_22132.0025
